Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Means for fractionating in claim 1 is understood to be a separator in view of the indefinitess below.
Means for compressing in claims 1 and 5 is understood to be a compressor.
Means for cooling in claims 2 and 5 is understood to be a heat exchange or equivalent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a return conduit for return of the first vaporized coolant mixture in the heat exchange body” which is considered indefinite.  First it is unclear where the first vaporized coolant mixture was coming from as it is not clear at what point it exists and does not exist in the claims.  Second, “the first vaporized coolant mixture” lacks antecedent basis in the claims as it is not clear if it is the same as the “a first vaporized coolant chemical mixture”.  Third “the heat exchange body” lacks antecedent basis in the claims as there are two heat exchange bodies and it is unclear form where the vaporized coolant mixture return conduit is located.  For the purpose of examination, this limitation is considered that there 
Claim 1 recites “a means for compressing the second vaporized compound” which is considered indefinite because “the second vaporized compound” lacks antecedent basis in the claims.  For the purpose of examination it is interpreted that the second coolant chemical compound is removed from the third heat exchange body as a vapor and is sent to a compressor.

Claim limitation “means for fractionating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purpose of examination this limitation is interpreted that the means for fractionating is a separator for separating a mixture.


Claims 3, 6-8 all recites “second compound” which lacks antecedent basis in the claims.  For the purpose of examination this limitation is interpreted to be the same as the “second coolant chemical compound”.

Claim 4 recites “the first cooling mixture” which lacks antecedent basis in the claims.  For the purpose of examination this limitation is interpreted to be the “first vaporized coolant chemical mixture”


Claim 5 recites “the nitrogen” in lines 5-6 which lacks antecedent basis.  The claims have not previously required that nitrogen be present in the system.  For the purpose of examination this limitation is interpreted that there is nitrogen in the fourth body.  

Claim 1 recites “a step of compressing the second vaporized compound” which is considered indefinite because “the second vaporized compound” lacks antecedent basis in the claims.  For the purpose of examination it is interpreted that the second coolant chemical compound is removed from the third heat exchange body as a vapor and is sent to a compressor.

Claims 2, 9-10 are rejected as being dependent upon a rejected claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4 6-7, 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16470370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 11 of the present claims can be found entirely in claims 1-8 of the co-pending claims.
Claim 2 is rejected in view of claims 1-8 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims.
Claim 3 is rejected in view of claim 3 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims.
Claim 4 is rejected in view of claim 5 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims.
Claim 6 is rejected in view of claim 4 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims
Claim 7 is rejected in view of claim 2 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims.
Claims 9 is rejected in view of claim 6 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims.
Claim 10 is rejected in view of claim 7 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims.

Claim 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 respectively of copending Application No. 16470370 in view of Fredheim (US PG Pub 20030089125), hereinafter referred to as Fredheim.

With respect to claim 5, the co-pending claims teach wherein the third exchange body is positioned upstream from the inlet for the natural gas in the first exchange body (the heat exchanger for pre-cooling is upstream the first exchange body).

The co-pending claims do not teach downstream from the outlet for liquefied natural gas from the second exchange body: a fourth body for exchanging heat between the liquefied natural gas and the nitrogen; a compressor for compressing the vaporized nitrogen; a cooler for cooling the compressed nitrogen; and a conduit for transporting the cooled nitrogen to the fourth exchange body.

Fredheim (Figure 1) teaches that downstream from a liquefaction heat exchanger (E2, paragraph 37) there is an additional heat exchanger (E3) which uses an up to 100% nitrogen refrigerant which has a compressor for compressing the nitrogen (C3) and a cooler for cooling the compressed nitrogen (CW6) and a conduit for transporting the cooled nitrogen to the fourth heat exchange body (a pathway is formed between CW6 and E3 as seen in the figure which would require at least one conduit).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Fredheim provide an additional heat exchanger, compressor, and cooler (as well as the other components of the cycle) in the copending claims such that in the additional heat exchanger (fourth heat exchange body) the LNG can be subcooled whereby subcooling the liquid nitrogen would allow it to be transported with less losses of LNG during transport through a temperature below liquefaction temperature.

Claims 1-4 6-7, 9, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16470980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 11 of the present claims can be found entirely in claims 1-11 of the co-pending claims.
Claim 2 is rejected in view of claims 1-11 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims.
Claim 3 is rejected in view of claim 5 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims.

Claim 6 is rejected in view of claim 10 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims
Claim 7 is rejected in view of claim 8 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims.
Claims 9 is rejected in view of claim 9 of the co-pending claims as it can be found entirely in the limitations of the co-pending claims.

Claim 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 respectively of copending Application No. 16470370 in view of Fredheim (US PG Pub 20030089125), hereinafter referred to as Fredheim.

With respect to claim 5, the co-pending claims teach wherein the third exchange body is positioned upstream from the inlet for the natural gas in the first exchange body (the heat exchanger for pre-cooling is upstream the first exchange body).

The co-pending claims do not teach downstream from the outlet for liquefied natural gas from the second exchange body: a fourth body for exchanging heat between the liquefied natural gas and the nitrogen; a compressor for compressing the vaporized nitrogen; a cooler for cooling the compressed nitrogen; and a conduit for transporting the cooled nitrogen to the fourth exchange body.

Fredheim (Figure 1) teaches that downstream from a liquefaction heat exchanger (E2, paragraph 37) there is an additional heat exchanger (E3) which uses an up to 100% nitrogen refrigerant which has a compressor for compressing the nitrogen (C3) and a cooler for cooling the compressed nitrogen (CW6) and a conduit for transporting the cooled nitrogen to the fourth heat exchange body (a pathway is formed between CW6 and E3 as seen in the figure which would require at least one conduit).



Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 respectively of copending Application No. 16470370 in view of the official notice below.


Examiner takes official notice that it is old and well known to provide a ship with liquefaction equipment for natural gas and thus it would have been obvious to have provided the liquefaction system of the co-pending claims on a ship so that it can be utilized at an offshore location for liquefying natural gas at the source which aids the ease of transport of the natural gas such that it can be transported from source to usage as a more compact liquid which is a more economical means of transport.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)s 1-4, 11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Roberts et al. (US PG Pub 20100147024), hereinafter referred to as Roberts.

With respect to claim 1, Roberts (Figure 1) teaches a device for liquefying a natural gas (abstract), comprising: 
a compressor for a first vaporized coolant chemical mixture (refrigerant compressor 162, paragraph 31), 
a fractionator for fractionating the compressed mixture into a heavy fraction and a light fraction (phase separator which separates the refrigerant 138 into heavy fraction 142 and light fraction 144), 
a first heat exchange body for heat exchange between the heavy fraction of the first mixture and the natural gas in order to cool at least the natural gas (the lower portion of 146 below where 149 reintroduces the heavy fraction back to 146 for heat exchange, paragraph 27), 
a second heat exchange body for heat exchange between the light fraction of the first mixture and the cooled natural gas in the first exchange body in order to liquefy the natural gas (the upper portion of 146 where 153 is reintroduced for cooling to produce LNG 166, paragraphs 28-29), a return conduit for return of the first vaporized coolant mixture in the heat exchange body to the compressor (the stream 145 would have a conduit, paragraph 30), wherein, the device further comprises: upstream from an inlet for the natural gas in the first exchange body a third heat exchange body for heat exchange between the natural gas and a second coolant chemical compound (unit 106 which cools the natural gas entering the system but before it enters 146, paragraph 25), a compressor for compressing the second vaporized compound (compressor 118 compresses the returning propane which would be evaporated or vaporized paragraph 25).

With respect to claim 2, Roberts teaches wherein the third exchange body is positioned upstream from the inlet for the natural gas in the first exchange body (106 is upstream), the device comprising:  a cooler for cooling the second compressed compound (propane condenser 122); and a conduit for transferring the second cooled compound to the third exchange body (the stream 124 would be in a conduit connecting the two).

With respect to claim 3, Roberts teaches wherein the second compound is propane (propane is the precooling coolant).
	With respect to claim 4, Roberts teaches wherein the first cooling mixture comprises nitrogen and methane and at least one compound amongst: ethylene, ethane, propane; and/or butane (the refrigerant is known to contain one or more of nitrogen, methane, ethylene, ethane, propane and butane, paragraph 22 which means it is known that it can contain all of those claimed).

With respect to claim 11, Roberts teaches a method for liquefying a natural gas (Figure 1), abstract, comprising: a step of compressing a first vaporized coolant chemical mixture (mixed refrigerant compressor 162 would compress a vaporized chemical mixture of the refrigerant, paragraph 31), a step of fractionating the compressed mixture into a heavy fraction and a light fraction (phase separator which separates the refrigerant 138 into heavy fraction 142 and light fraction 144), a first step of exchanging heat between the heavy fraction of the first mixture and the natural gas in order to cool at least the natural gas (the lower portion of 146 below where 149 reintroduces the heavy fraction back to 146 for heat exchange to cool the natural gas, paragraph 27), a second step of exchanging heat between the light fraction of the first mixture and the natural gas cooled during the first exchange step in order to liquefy the natural gas (the upper portion of 146 where 153 is reintroduced for cooling to produce LNG 166, paragraph 29, paragraph 28, and a step of returning the first coolant mixture vaporized in the heat exchange bodies to the compressor step (coolant from 145 leaving the bottom of the heat exchanger eventually returns to the compressor, paragraph 30, see Figure 1), further comprising:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts and further in view of Fredheim.

With respect to claim 5, Roberts teaches wherein the third exchange body is positioned upstream from the inlet for the natural gas in the first exchange body (the heat exchanger for pre-cooling is upstream the first exchange body).

Roberts does not teach downstream from the outlet for liquefied natural gas from the second exchange body: a fourth body for exchanging heat between the liquefied natural gas and the nitrogen; a compressor for compressing the vaporized nitrogen; a cooler for cooling the compressed nitrogen; and a conduit for transporting the cooled nitrogen to the fourth exchange body.

Fredheim (Figure 1) teaches that downstream from a liquefaction heat exchanger (E2, paragraph 37) there is an additional heat exchanger (E3) which uses an up to 100% nitrogen refrigerant which has a compressor for compressing the nitrogen (C3) and a cooler for cooling the compressed nitrogen (CW6) and a conduit for transporting the cooled nitrogen to the fourth heat exchange body (a pathway is formed between CW6 and E3 as seen in the figure which would require at least one conduit).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Fredheim provide an additional heat exchanger, compressor, and cooler (as well as the other components of the cycle) in Roberts such that in the additional heat exchanger (fourth heat exchange body) the LNG can be subcooled whereby subcooling the liquid nitrogen would allow it to be transported with less losses of LNG during transport through a temperature below liquefaction temperature.

With respect to claim 6, Roberts as modified teaches wherein the cooler for cooling the second compound is an exchanger of heat between the second compound and water (122 uses water for heat exchange, paragraph 79).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts and further in view of Roberts (US Patent No. 6308531), hereinafter referred to as Agrawal.

With respect to claim 9, Roberts does not teach wherein the first heat exchange body and the second heat exchange body are a coil heat exchanger.

Agrawal teaches that in liquefaction a wide variety of heat exchange devices in the refrigeration circuits including plate-fin, wound coil ,and shell and tube heat exchange can be used (106 is a coil heat exchanger) (Column 7, lines 50-57, Column 9, lines 32-33).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Agrawal had the heat exchanger (146) of Roberts been a coil wound heat exchanger since it has been shown that choosing from a finite number of known solutions with predictable results is obvious whereby a coil wound heat exchanger is a suitable heat exchanger used in a natural gas liquefaction system.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts.

With respect to claim 10, Roberts does not teach a ship comprising device for liquefying a natural gas according to claim 1.

Examiner takes official notice that it is old and well known to provide a ship with liquefaction equipment for natural gas and thus it would have been obvious to have provided the liquefaction system of Roberts on a ship so that it can be utilized at an offshore location for liquefying natural gas at the 


In a different interpretation of claim 1 and claims 7-8.
Claims 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts and further in view of Fredheim.

With respect to claims 1, 7-8, Roberts (Figure 1) teaches a device for liquefying a natural gas (abstract), comprising: 
a compressor for a first vaporized coolant chemical mixture (refrigerant compressor 162, paragraph 31), 
a fractionator for fractionating the compressed mixture into a heavy fraction and a light fraction (phase separator which separates the refrigerant 138 into heavy fraction 142 and light fraction 144), 
a first heat exchange body for heat exchange between the heavy fraction of the first mixture and the natural gas in order to cool at least the natural gas (the lower portion of 146 below where 149 reintroduces the heavy fraction back to 146 for heat exchange, paragraph 27), 
a second heat exchange body for heat exchange between the light fraction of the first mixture and the cooled natural gas in the first exchange body in order to liquefy the natural gas (the upper portion of 146 where 153 is reintroduced for cooling to produce LNG 166, paragraphs 28-29), a return conduit for return of the first vaporized coolant mixture in the heat exchange body to the compressor (the stream 145 would have a conduit, paragraph 30), wherein, the device further comprises.

Roberts does not teach downstream from an outlet of the liquefied natural gas from the second heat exchange body, a third heat exchange body for heat exchange between the natural gas and a second coolant chemical compound and a means for compressing the second vaporized compound, which comprises between an outlet for the second compound of the cooler for cooling the second 

Fredheim (Figure 1) teaches that downstream from a liquefaction heat exchanger (E2, paragraph 37) there is an additional heat exchanger (E3) which uses an up to 100% nitrogen refrigerant which has a compressor for compressing the nitrogen (C3) and a cooler for cooling the compressed nitrogen (CW6) and a conduit for transporting the cooled nitrogen to the fourth heat exchange body (a pathway is formed between CW6 and E3 as seen in the figure which would require at least one conduit).  The compressed nitrogen (S9) is passed to a cooler (CW6) and then to another compressor (EXC2) and is then cooled in all of the other main heat exchangers (E1A/E1B/E1C/E2) before being expanded (EXP2) and used to provide subcooling (E3), (Paragraph 37).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the nitrogen subcooling circuit of Fredheim (with the compressors, expanders and coolers) in Roberts such that the compressed and cooled nitrogen is passed through one of the propane precooler and then through both parts of the heat exchanger (146) before being expanded and used for subcooling the LNG whereby subcooling the liquid nitrogen would allow it to be transported with less losses of LNG during transport through a temperature below liquefaction temperature.  Thus the nitrogen refrigerant would cool in both heat exchange bodies first against the heavy fraction and then against.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bauer et al. (US PG Pub 20140060111) and Brostow et al. (US PG Pub 20130269386), which both teach the entirety or the near entirety of the intendent claims but do not focus on having a second pure substance compound.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763